Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 27, 2018

                                       No. 04-18-00302-CR

                                     Nicanor C. SANCHEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR7395
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER
        The State has filed a motion to abate this appeal and remand the cause to the trial court
with orders to sign findings of fact and conclusions of law. We GRANT the motion, abate this
appeal, and remand the cause to the trial court so that the trial court can sign findings of fact and
conclusions of law in accordance with State v. Cullen, 195 S.W.3d 696, 699-70 (Tex. Crim. App.
2006). We ORDER the trial court to sign its findings of fact and conclusions of law on or before
October 29, 2018. We ORDER the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law on or before November 6,
2018. Appellate deadlines are suspended pending further order of this court.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court